Citation Nr: 0900937	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-38 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for chronic headaches.

2.	Entitlement to service connection for degenerative joint 
disease of the spine, to include a cervical spine disorder.

3.	Entitlement to an initial rating higher than 30 percent 
for bilateral pes planus.

4.	Entitlement to an initial rating higher than 10 percent 
for patellofemoral syndrome, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to June 
1992.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. A January 2005 decision denied the claims for 
service connection presently on appeal. Then in a November 
2005 decision, the RO granted service connection for 
bilateral pes planus, and patellofemoral syndrome, right 
knee. The veteran appealed the initial assigned ratings for 
these service-connected disabilities. See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

A February 2007 rating decision increased from 0 to 10 
percent the evaluation for patellofemoral syndrome, right 
knee, since the November 16, 2004 effective date of service 
connection. The veteran is seeking a higher schedular rating 
and has continued the appeal. See A.B. v. Brown, 6 Vet. App. 
35, 39 (1993) (the claimant is presumed to be seeking the 
highest possible rating for a disability unless he or she 
expressly indicates otherwise). 

In July 2008, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge. Later that 
month, she provided additional evidence consisting of 
correspondence and medical records from several private 
treatment providers, along with a waiver of RO initial 
consideration. 38 C.F.R. §§ 20.800, 20.1304(c) (2008).
FINDINGS OF FACT

1.	The veteran has chronic headaches that were incurred 
during service.

2.	The preponderance of the competent and probative 
evidence is against finding that the veteran has degenerative 
joint disease of the spine, including a neck disorder that 
was incurred or aggravated during service. 

3.	Since the November 26, 2004 effective date of service 
connection, the veteran's bilateral pes planus has involved 
symptoms characterized by marked deformity on pronation and 
abduction, accentuated pain on manipulation and use of the 
feet, swelling of the feet, and characteristic callosities. 
There is no indication of symptoms of pronounced bilateral 
flatfoot.

4.	Since November 16, 2004, the range of motion in the 
right knee has been no worse than flexion to 84 degrees, and 
extension to 0 degrees, including when accounting for the 
extent of functional loss on repetitive use.

5.	As of January 26, 2007, the veteran has had dislocation 
of the semilunar cartilage in the right knee, with episodes 
of joint locking, pain and effusion.


CONCLUSIONS OF LAW

1.	Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for chronic headaches are 
met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

2.	The criteria for service connection for degenerative 
joint disease of the spine, to include a cervical spine 
disorder, are not met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).

3.	The criteria for an initial rating higher than 30 
percent for bilateral pes planus are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.71, 4.71a, Diagnostic Code 5276 (2008).

4.	The criteria for an initial rating higher than 10 
percent for patellofemoral syndrome, right knee based on 
limitation of motion are not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5260 and 5261 (2008).

5.	Resolving reasonable doubt in the veteran's favor, the 
criteria for a separate 20 percent rating for right knee 
dislocation of the semilunar cartilage, effective January 26, 
2007, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.71, 4.71a, 
Diagnostic Code 5258 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). 
The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a NOD or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the veteran of what evidence would 
substantiate the claims for service connection through 
November 2004 and June 2005 VCAA letters, which notified her 
as to each element of satisfactory notice set forth under the 
Pelegrini II decision. The November 2005 Statement of the 
Case (SOC) explained the general criteria to establish a 
claim for service connection. The VCAA notice further 
indicated the joint obligation between VA and the veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
further VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). Furthermore, a July 2007 
supplemental letter provided notice concerning both the 
disability rating and effective date elements of a pending 
claim for benefits.
The veteran is also appealing the initial ratings assigned 
following the RO's November 2005 rating decision that granted 
entitlement to service connection for bilateral pes planus, 
and a right knee disorder. Where a claim for service 
connection has been substantiated and an initial rating and 
effective date assigned, the filing of a NOD with the RO's 
decision as to the assigned disability rating does not 
trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to either of these 
"downstream elements." See Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007). Here, the RO apprised the veteran of the 
requirements of the VCAA through June 2005 correspondence on 
her then-pending claims for service connection, and no 
further VCAA notice is required. In any event, the veteran 
has been provided a June 2005 letter explaining what evidence 
would substantiate her claims for higher initial ratings 
since the effective date of the grant of service connection. 
The March 2006 SOC and subsequent Supplemental SOCs (SSOCs) 
cited to the applicable law and regulations. 

The relevant notice information also must have been timely 
sent. The Court in Pelegrini II prescribed as the definition 
of timely notice the sequence of events whereby VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1). The VCAA letters provided to the veteran 
pertaining to her claims for service connection preceded 
issuance of the January 2005 rating decision on appeal, and 
thus met the standard for timely notice.

The RO/AMC has taken appropriate action to comply with the 
duty to assist the veteran through obtaining the veteran's 
service treatment records, and extensive records of VA 
outpatient treatment. The veteran has undergone several VA 
examinations. See McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Charles v. Principi, 16 Vet. App. 370 (2002). See 
also 38 C.F.R. § 4.1 (for purpose of application of the 
rating schedule accurate and fully descriptive medical 
examinations are required with emphasis on the limitation of 
activity imposed by the disabling condition). In support of 
the claims she has provided records from private treatment 
providers, and numerous statements. The veteran has described 
having obtained treatment for neck disorder within a few 
years of separation from service, but has indicated that her 
attempts to obtain these records thus far have been 
unsuccessful. The veteran testified during a July 2008 Board 
videoconference hearing. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Analyses of the Claims

Service Connection

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).
Certain disorders involving what are recognized as diseases 
of a chronic nature, such as arthritis, and an organic 
disease of the nervous system, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

A.	Headaches

As there is competent and probative evidence demonstrating 
that the veteran has had a chronic headache disorder from 
service up until the present time, this claim is being 
granted.

Service treatment history documents that in October 1985 the 
veteran complained of having headaches over the previous 
twelve months. In June 1990 the veteran was evaluated for a 
seven-day history of a headache. She had been experiencing 
headaches over the past few months, and these had increased 
in frequency after starting a new job. The assessment was 
probable stress/tension headache, possibly related to new job 
or stress at home. A sinus x-ray requested for evaluation of 
frontal headaches was negative. 

An August 1991 evaluation report during service indicates her 
report of headaches for years that did not resolve with over-
the-counter pain relief medication. The assessment was 
recurrent headaches, probable tension. On consultation again 
in April 1992, the impressions stated on two separate 
instances were of cephalgia, and atypical non-progressive 
headaches, probably tension.

The April 2003 treatment report of T.N., a nurse 
practitioner, indicates the veteran's report of chronic 
headaches over several years, with pain in the occipital 
region, and use of different over-the-counter medications 
with some relief. 

VA outpatient records show on a May 2004 consultation the 
impression was in part, a history of occasional headaches 
attributed to degenerative joint disease of the cervical 
spine. 

In her November 2004 correspondence a private nurse 
practitioner stated the opinion that the veteran developed 
headaches while on active military service, and that 
headaches had continued until present. She considered it 
highly likely that the headaches were due to the veteran's 
service.

In a May 2005 letter, the nurse practitioner stated that she 
had reviewed the veteran's service medical records as well as 
current and past treatment records. The nurse practitioner 
then expressed the opinion that it was likely that the 
current disorder of chronic recurrent headaches was related 
to the diagnosis of a migraine in service from August 1991.

The veteran underwent a VA neurological examination in August 
2005. The examiner indicated his review of the claims folder, 
and that there were several entries as to chronic headaches 
all of which documented that the headache was frontal and 
neck in location, tight to throbbing in quality, long lasting 
in time and not associated with any of the usual attributes 
of a vascular headache of the migraine type. In each case the 
diagnosis was atypical tension headache or tension type 
headache, or simply headache. The examiner did not find 
migraine headaches on a thorough review of the record, and 
there was information to effectively exclude migraines as a 
diagnosis. The examination further noted the veteran's report 
of first having headaches in the 1980s, and that she now had 
a headache every day or every other day which lasted five or 
six hours. On some occasions with a long lasting headache she 
felt nausea and tried to vomit but could not do so, and at 
times also had light sensitivity. 

Physical examination demonstrated an alert woman with no 
dementia and no cranial nerve impairment. Motor system 
demonstrated normal muscle mass, tone, strength, station, 
gait and coordination. Tendon reflexes were symmetrical, and 
there were no pathologic reflexes. The diagnosis was chronic 
daily headaches tension type, and according to the examiner 
it was quite possible she was experiencing a significant 
component of over-the-counter medication rebound.

The medical evidence of record establishes that the veteran's 
current diagnosed headache disorder is the continuation of a 
pattern of chronic headaches which she initially manifested 
during service. Following the original episode of treatment 
for reported headaches in October 1985 during service, the 
veteran underwent treatment on several additional instances. 
An August 1991 report states the impression of recurrent 
headaches. The ongoing nature of symptoms and required use of 
pain medication indicate a likelihood of "chronic" 
headaches in service. Where there is clearly evidence of 
chronic disability in service, subsequent manifestations at 
any later date are generally considered service-connected, 
unless attributable to intercurrent causes. 38 C.F.R. § 
3.303(b). As further clarification of the etiology of the 
veteran's headaches the May 2005 correspondence of a private 
nurse practitioner relates this disorder to the documented 
instances of treatment during service. See Williams v. Brown, 
4 Vet. App. 270, 273 (1993) (nurse's statement may constitute 
competent evidence where the nurse has specialized knowledge 
as to the area of medicine or participated in treatment). 
See, too, Goss v. Brown, 9 Vet. App. 109, 113 (1996). While 
there is no direct indication that this treatment provider 
had particularized experience in the treatment of headaches 
or neurological matters, there was the opportunity for 
comprehensive review of the medical history, including from 
service. As stated, there were several treatment instances 
during service. The veteran has also reported on several 
occasions having had continuity of symptoms from service 
until the present. Thus, the May 2005 opinion that is 
favorable on the issue of causation should be afforded 
probative value.

When considering the above in view of the August 2005 VA 
examination report that physician's conclusions pertain to 
providing a medical diagnosis, and do not weigh against 
associating chronic headaches with the veteran's service. The 
examiner's analysis of the medical history essentially 
concluded that the veteran never had migraines, but rather a 
more severe type of tension headache. However, the examiner 
did not attempt to comment on the medical nexus issue. The 
May 2005 opinion of the treating nurse practitioner may have 
deemed the headaches to originate from a "migraine" in 
1991, though the exact characterization aside that opinion 
clearly considered the headaches then to be one in the same 
as the current claimed disability. This opinion remains 
dispositive on the question of causation, and in particular 
when resolving any reasonable doubt in the veteran's favor on 
this subject. 38 C.F.R. § 3.102. See also Alemany v. Brown, 9 
Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) 
(under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail 
upon the issue.).

Accordingly, the criteria for service connection for chronic 
headaches are met, and this claim on appeal is granted.

B.	Degenerative Joint Disease

The most probative medical findings indicate that the 
veteran's claimed degenerative joint disease, including of 
the neck region, was not incurred during her service. Hence, 
this claim is denied.

The report of a May 1987 consultation during service 
indicates the veteran reported having had pain to the right 
side of the neck over three days, with radicular symptoms 
into the fingers, and ringing to the right ear. There was no 
reported injury history or headaches. Objective examination 
showed a cerumen plug in the right ear, and musculature of 
the neck that was tender to palpation. The assessment was 
neck strain and the prescription was heat application and 
pain relief medication.

An April 1990 report from an emergency care center states 
that the veteran had been involved in a motor vehicle 
accident in which she was hit from behind at low speed. There 
was no head or chest trauma, or complaints of pain. 
Objectively, the veteran was in no acute distress, the head 
and face were atraumatic, the neck was supple without 
tenderness, and there were no neurological abnormalities. The 
prescription was the use of pain relief medication as needed.

During an April 2003 evaluation by a private nurse 
practitioner an x-ray of the cervical spine resulted in an 
impression of chronic degenerative disc disease with changes 
at C5-6 and C6-7.

In November 2004 correspondence a nurse practitioner opined 
that the veteran developed degenerative joint disease while 
on active military service, which had continued until the 
present. She considered it highly likely that the 
degenerative joint disease was due to service.

In May 2005, the nurse practitioner indicated review of the 
service medical records as well as current and past treatment 
records. She then expressed the opinion that it was likely 
that the current disorder of chronic neck pain was related to 
a cervical strain diagnosed during service in May 1987.

On a September 2005 VA examination of the joints the veteran 
reported that in the upper neck, the occipital area, she had 
tension and tightness with headaches. The veteran denied any 
trauma to her neck and spine, or history of motor vehicle 
accidents, trauma or injuries to her head, neck or spine. She 
denied orthopedic treatment including surgery, injections, 
physical therapy or assistive devices. Physical examination 
of the spine showed flexion to 40 degrees, extension to 40 
degrees, lateral flexion bilaterally to 42 degrees, and 
rotation bilaterally to 45 degrees, all without pain. Range 
of motion was not additionally limited by pain, fatigue, 
weakness or lack of endurance following repetitive use. 
Neurological and motor function was intact. X-rays of the 
cervical spine were normal. 

The examiner determined that the objective data did not 
support a diagnosis for the cervical spine at that time. The 
examiner further expressed the opinion that the veteran's 
claimed cervical spine disorder was less likely than not 
related to any cervical spine injury in service or motor 
vehicle accident. The stated rationale was that the veteran 
denied having a motor vehicle accident, and the examiner 
could not find in her service medical record any evidence of 
an accident. Also, the examiner did find one entry with a 
diagnosis of cervical sprain, but this was associated with a 
flare-up of a headache and there was no continued treatment 
for a cervical neck strain. 

VA outpatient records show than on an April 2007 physical 
therapy consultation the veteran described cervical pain with 
right upper extremity radicular symptoms for the last two 
months, with no known etiology or injury. The assessment was 
cervical radiculopathy right upper extremity C6-7 nerve root. 
The following month the diagnosis was cervical radiculopathy, 
and mild degenerative C6-7 stenosis. 

During the July 2008 Board videoconference hearing the 
veteran described the circumstances which she believed caused 
her cervical spine disorder which involved exposure to 
extreme weather conditions and carrying flak vests and other 
heavy items during training exercises while in Korea. She 
further stated that during service she would often have neck 
pain radiating to the back of the head and to the shoulders, 
and that this would cause headaches. 

There is currently evidence that the veteran has cervical 
spine degenerative joint disease along with various radicular 
symptoms, and consequently the determinative issue is whether 
this present disability is causally related to service. See 
38 C.F.R. § 3.303(d); Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."). See also Duenas 
v. Principi, 18 Vet. App. 512, 516 (2004). There are two 
divergent medical opinions of record which address this 
subject in view of the service medical history, and 
subsequent post-service treatment. For the reasons stated 
below, the Board finds that the September 2005 VA orthopedic 
examiner's opinion which tends to rule out a causal nexus to 
service is the more persuasive.

When evaluating competing medical opinions it is the province 
of the Board to weigh the evidence and decide where to give 
credit and where to withhold the same, and in so doing, to 
also accept certain medical opinions over others. See Evans 
v. West, 12 Vet. App. 22, 30 (1999); Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999); Owens v. Brown, 7 Vet. App. 
429, 433 (1995). The Board nonetheless is mindful that it 
cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one opinion 
over another. See also Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The fact that a veteran has received regular treatment from a 
physician is certainly a consideration in determining the 
credibility of that doctor's opinions and conclusions. This 
notwithstanding, the Court has declined to adapt a "treating 
physician rule" under which a treating physician's opinion 
would presumptively be given greater weight than that of a VA 
examiner or another doctor. See Winsett v. West, 11 Vet. App. 
420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-
73 (1993). 

Generally, the degree of probative value which may be 
attributed to a medical opinion issued by a VA or private 
treatment provider takes into account such factors as its 
thoroughness and degree of detail, and whether there was 
review of the veteran's claims file. See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000). Also significant is whether the 
examining medical provider had a sufficiently clear and well-
reasoned rationale, as well as a basis in objective 
supporting clinical data. See Bloom v. West, 12 Vet. App. 
185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998). See also Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005) (rejecting medical opinions that did not 
indicate whether the physicians actually examined the 
veteran, did not provide the extent of any examination, and 
did not provide any supporting clinical data). The Court has 
held that a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record. Miller v. West, 11 Vet. App. 345, 
348 (1998).

The September 2005 VA examination report reflects the most 
thorough and factually supported opinion of record, given 
that it directly considered each of the potential causes of 
the claimed degenerative joint disease as a basis for 
relating the disorder claimed to service. Following a present 
physical evaluation, the examiner's inquiry ruled out a motor 
vehicle accident as a likely in-service neck injury. It 
warrants mention that there is a record of an accident in 
1990, although there was no documented residual injury, and 
the accident was the result of a "low speed" incident. The 
April 1990 record shows the veteran did not manifest neck 
tenderness or discomfort, or any observable symptoms, and on 
examination itself has since denied ever having a neck or 
spine injury by a motor vehicle accident or any other means. 
The Board recognizes that the September 2005 examination 
report did not expressly discuss the 1990 report; however, 
there is no reason otherwise to suggest that this event had 
any role in the development of a current neck disorder. 

The examiner also considered and ruled out the May 1987 
treatment for cervical strain and has noted, in accordance 
with what service records actually show, that this was a 
flare-up of another disorder and an isolated instance with no 
lasting residual effect. Consistent with the VA examiner's 
statement on this point is that the 1987 treatment record 
indicates the veteran did not have any precipitating injury 
to the neck before this treatment episode. 

In comparison to the preceding opinion which is grounded in 
review of the treatment history, the May 2005 opinion from a 
private medical provider indicates the review of the claims 
folder, and no further rationale. While a treatment history 
review is undoubtedly of considerable importance in 
formulating a clinical opinion, that factor alone is not 
dispositive absent comprehensive reasoning and persuasive 
discussion of causation in view of specific and substantiated 
facts from the record. See Nieves-Rodriguez v. Peake, No. 06-
312 (U.S. Vet. App. Dec. 1, 2008). In addition, following the 
one instance of service treatment in 1987 for "cervical 
strain" to which this opinion refers, there is no indication 
of continuation of cervical spine symptoms for several years 
afterwards, up until the report of a medical evaluation in 
April 2003. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (a lengthy period without complaint or treatment is 
evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim). 

Accordingly, the September 2005 VA examination report is 
considered to provide the most probative determination on 
whether the present claimed degenerative joint disease is 
attributable to the veteran's service. The veteran has also 
provided several contentions in support of this claim which 
have been taken into account. Since she is a layperson 
without a medical background, the statements provided on the 
issue of causation cannot be determinative and would require 
corroboration through competent medical evidence. See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). 

For these reasons, the claim for service connection for 
degenerative joint disease of the spine, to include a 
cervical spine disorder, is being denied. Since the 
preponderance of the evidence is unfavorable, the benefit-of-
the-doubt doctrine is not applicable. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his or her disability over time. See Fenderson, 12 
Vet. App. at 125-26.

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

In evaluating both claims for increased initial ratings for 
bilateral pes planus and right knee patellofemoral syndrome, 
the comprehensive review of the record continues to support 
assignment of the present disability evaluations.

A.	Bilateral Pes Planus

The veteran's bilateral pes planus has been evaluated at the 
30 percent level since the November 16, 2004 effective date 
of service connection under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276. 

Under the provisions of this diagnostic code, a 30 percent 
evaluation is warranted for severe bilateral acquired 
flatfoot manifested by marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use of 
the feet, indications of swelling on use of the feet, and 
characteristic callosities. A 50 percent evaluation is 
warranted for pronounced bilateral flatfoot where there is 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.

The veteran underwent a VA orthopedic examination of the feet 
in September 2005, during which she denied surgery, 
medications, injections or physical therapy as treatment 
modalities. She did not use inserts, but preferred using flat 
shoes. The veteran did not report continuous pain, weakness 
or fatigability. There was an effect on standing in that the 
veteran would notice lower extremity pain if she stood more 
than six hours or walked more than a half mile. The flare-ups 
were aggravated by wearing shoes with heels. These flare-ups 
occurred two to three times per week, reaching a severe 
level, and had an effect on her activities in that she had to 
stop them, which included chores, exercise and sports. It did 
not affect her occupation because she sat at a desk.
Physical examination of the feet showed that the skin was 
intact without corns, calluses, or edema. The toes were 
midline and without deformity. The nails were clear without 
discoloration or thickening and pulses were 2+ and 
symmetrical. There was no restricted motion bilaterally. The 
ankles were dorsiflexed to 20 degrees without pain and 
plantar flexed to 40 degrees total end point without pain. 
There was no tenderness on palpation. There was abnormal 
weight bearing with reduction of the arch, however the arches 
reconstituted with nonweight bearing. There was no varus or 
valgus movement with toe rising and no instability of the 
ankle. Gait was normal and the Achilles tendon was not 
painful on manipulation. The examiner further indicated that 
the extent of weight bearing of the bilateral feet did not 
meet the criteria for pes planus. There was a posterior 
calcaneal spur on the right foot. The diagnosis was in part, 
mild pes planus bilaterally from the clinical standpoint.

During another examination in January 2007, the veteran 
described constant pain and treatment through over-the-
counter orthotics and pain medication. On physical evaluation 
the skin was without corns, calluses or edema. There was 
flatfeet with weightbearing and pain on manipulation of the 
achilles bilaterally. The Achilles tendon was midline. There 
was no painful motion or restricted motion, but there was 
tenderness at the attachment sites of the bilateral fascia to 
the calcaneus. There was no weakness or instability. The 
diagnosis was bilateral pes planus, and bilateral plantar 
fasciitis.

A May 2007 VA podiatry consultation indicates the veteran 
reported having had pain on the bottom of both heels for one 
year which she treated through use of soft shoe supports. The 
objective findings were of pes planus, excessive pronation, 
early heel spur formation, and pain on palpation of both 
calcaneal tuberosities. The assessment was plantar fasciitis 
and plantar heel spurs, and the treatment plan was of use of 
high heel orthotics and bilateral steroid injections. In 
September 2007 the veteran underwent heel injections of pain 
medication due to a diagnosis of plantar fasciitis. 


Based on these findings the degree of symptoms and 
manifestations of the veteran's bilateral pes planus did not 
meet the requirements for a rating in excess of 30 percent. 
The September 2005 VA examination report initially indicated 
reported pain on use and signs of limited weight bearing with 
reduction of the foot arches. There were otherwise no 
objective signs of any functional impairment, as the nails 
were absent discoloration or thickening, motion was 
unrestricted, and gait and ankle mobility were not affected. 
The diagnosis was then of "mild" pes planus. The 
examination of January 2007 showed flatfeet on weightbearing 
and pain on manipulation of the achilles tendon, and 
attachment sites of the bilateral fascia. However, none of 
the criteria for application of a 50 percent rating were met, 
i.e., marked pronation, extreme tenderness of the plantar 
surfaces, marked inward displacement, or severe spasm of the 
tendo achillis. 38 C.F.R. § 4.71a, Diagnostic Code 5276. 
While a May 2007 outpatient report does note excessive 
pronation, there were no additional signs or symptoms that 
corresponded to the requirements for a 50 percent rating, and 
there is likewise contemporaneous evidence that the symptoms 
demonstrated were treatable through orthotics and other 
measures. As a result, the current assigned 30 percent 
initial rating remains the proper evaluation for bilateral 
pes planus under the rating schedule.

B.	Patellofemoral Syndrome of the Right Knee

The RO has assigned a 10 percent initial rating for 
patellofemoral syndrome of the right knee from November 16, 
2004, under 38 C.F.R. § 4.71a, Diagnostic Code 5260. This 
diagnostic code pertains to limitation of leg flexion, and 
provides for a noncompensable rating when flexion is limited 
to 60 degrees. A 10 percent rating requires flexion limited 
to 45 degrees; a 20 percent rating requires flexion limited 
to 30 degrees; and the highest available 30 percent rating 
requires flexion limited to 15 degrees. 
 
Diagnostic Code 5261 provides that limitation of motion of 
the knee will be assigned a noncompensable rating when 
extension is limited to 5 degrees. A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
requires extension limited to 30 degrees; and a maximum 50 
percent rating is assigned when extension is limited to 45 
degrees. 

Under Diagnostic Code 5003, degenerative arthritis will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved. When however, limitation of motion 
at the joint(s) involved is noncompensable, a 10 percent 
rating is warranted for each major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under this diagnostic code. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Where 
there is no limitation of motion but x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned. A 20 percent rating 
is assigned where the above is present but with occasional 
incapacitating exacerbations.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II. 
 
Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability. Under this diagnostic code, a 10 percent 
disability rating is warranted for slight disability, a 20 
percent rating is warranted for moderate disability, and a 
maximum 30 percent evaluation is warranted for severe 
disability. 

VA's Office of General Counsel in a precedent opinion 
determined that separate disability ratings may be assigned 
for limitation of knee flexion and of knee extension without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes. VAOPGCPREC 9-04 (September 17, 
2004), 69 Fed. Reg. 59,990 (2004). 
 
VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively. 
See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997). In order for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 does not 
have to be compensable, but must meet the criteria for a 
zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 
Fed. Reg. 56,704 (1998). 

Diagnostic Code 5258 provides for assignment of a 20 percent 
rating for dislocation of the semilunar cartilage, with 
frequent episodes of "locking," pain and effusion into the 
joint. 

Also applicable in this case, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994) the Court held that service connection 
for distinct disabilities resulting from the same injury 
could be established so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition. However, in 
assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
4.14 must be considered. That is, the evaluation of the same 
disability under various diagnoses is to be avoided. 38 
C.F.R. 4.14; see Fanning v. Brown, 4 Vet. App. 225 (1993). 
Inquiry must therefore be undertaken to ascertain whether 
there exists any non-overlapping symptoms of the disorder in 
question which would result in separate disability ratings.

On a September 2005 VA orthopedic examination the veteran 
described a right knee injury in service and stated she had 
aching of the knee off and on since that time. She was not 
then under any form of medical care, and denied having 
undergone treatment through surgery, injections, physical 
therapy or assistive devices. She used over-the-counter 
medications for treatment purposes. Objectively, range of 
motion testing indicated right knee flexion to 130 degrees 
with pain beginning at 110 degrees, and extension to 0 
degrees midline without pain. The range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use. The right knee was stable 
without anterior or posterior drawer sign, or varus or valgus 
movement, and was negative for McMurray's or Lachman's signs. 
The knee was positive for crepitus on the right. An x-ray of 
the right knee was normal. The diagnosis was patellofemoral 
syndrome of the right knee. 

An October 2005 VA treatment record indicates the veteran's 
report of worsening of knee symptoms. There was no signs of 
tenderness to palpation at the medial or lateral joint line. 
There was mild crepitus of the right knee and minimal diffuse 
swelling. There was no laxity noted with varus or valgus 
stress. The veteran continued to obtain treatment from this 
physician for patellofemoral syndrome.   The report of a 
March 2006 VA physical therapy consultation states the 
veteran identified right knee pain with exacerbations upon 
walking, standing, and stair climbing. On an x-ray of the 
knee there was no sign of acute fracture, dislocation or 
radiopaque foreign body. There was no joint effusion in the 
suprapatellar bursa. The heights of the three compartments of 
the knee appeared maintained. The impression was negative. 
Right knee range of motion was flexion to 110 degrees, 
extension to 0 degrees. There were no signs of knee 
instability. 

On examination of the joints again in January 2007, the 
veteran described constant pain with intermittent locking and 
feelings of instability with swelling. The veteran was 
employed. She indicated there was some effect on her 
occupation in that pain interfered with her concentration and 
ability to commute to work. Objectively range of motion of 
the right knee was flexion to 110 degrees, with further 
reduction to total endpoint of 84 degrees due to pain on use, 
and extension to 0 degrees. The right knee was normal for 
Lachman's sign, drawer sign, and varus and valgus stressing. 
There was palpable tenderness. There was grade 2 moderate 
crepitus and positive McMurray's sign for meniscal injury on 
the medial side. There was also positive effusion seen. There 
was recent MRI evidence of a cyst on the right knee that 
measured 7 by 8 by 10-mm. There was also a medial meniscus 
tear with a buckle handle tear as well as anterior horn tear, 
and trace effusion. The diagnosis was moderate 
chondromalacia, medial meniscus tear on the right, right knee 
cyst, and trace joint effusion.

Records of VA outpatient treatment further show on an April 
2007 orthopedic consult range of motion test results of 
flexion to 120 degrees, extension to 0 degrees, and that she 
held her knee in a bit of extension. The right knee was 
stable to varus and valgus stress, as well as negative 
Lachman's and posterior drawer signs. There was tenderness to 
palpation along the medial joint line. An MRI demonstrated 
early arthritic changes of the patellofemoral joint as well 
as a medial meniscal tear. X-rays demonstrated some patella 
tilt bilaterally. The assessment was right knee pain with 
meniscal tear and patellofemoral syndrome. The physician's 
recommendation was that given the length of the veteran's 
mechanical symptoms and her findings on an MRI, a knee 
arthroscopic surgery would be justified (the physician did 
not state the exact procedure). The physician indicated this 
procedure could assist in alleviating some of the clicking, 
popping and other mechanical symptoms she was having. A knee 
x-ray showed probable mild bilateral subluxation of the 
patella, and no acute fracture dislocation. The VA outpatient 
records for the next several months do not confirm whether 
the veteran completed this procedure.

The Board has considered the medical evidence since the 
effective date of service connection in view of all clinical 
attributes of the veteran's right knee patellofemoral 
syndrome. As for limitation of motion, in this capacity there 
is no higher assignable rating. The RO has provided an 
initial rating of 10 percent under Diagnostic Code 5260 for 
limitation of knee flexion. Under the rating criteria knee 
extension must be limited to 45 degrees to permit assignment 
of that rating. To this point the most pronounced level of 
limitation on motion the veteran has experienced is knee 
flexion to 84 degrees as determined on a January 2007 
examination, taking into account the effect of functional 
loss from pain, weakness, and other factors. See DeLuca, 8 
Vet. App. at 204-07. See also 38 C.F.R. §§ 4.40, 4.45 and 
4.59. The examination results do not expressly meet this 
criterion, however, there is also evidence of noncompensable 
limitation of motion concurrent with x-ray evidence of 
arthritis that warrants assignment of a 10 percent rating 
under Diagnostic Code 5003 for degenerative arthritis in a 
single major joint. It follows that a 10 percent rating 
remains the correct evaluation based upon limitation of 
motion. 

The rating criteria for other impairment of the knee under 38 
C.F.R. § 4.71, Diagnostic Code 5257 has also been considered 
and applied. See VAOPGCPREC 23-97 (July 1, 1997). The veteran 
during the time period under evaluation has not demonstrated 
the symptoms of recurrent subluxation or lateral instability. 
The anterior and posterior drawer signs, Lachman's signs, and 
tests of varus and valgus movement were negative. There is 
also no indication of knee symptomatology not otherwise 
included under another potentially applicable diagnostic code 
that may be considered in assigning a rating under Diagnostic 
Code 5257.
The medical evaluation history does further establish that 
the veteran has 
moderate chondromalacia and a medial meniscus tear of the 
right knee. The January 2007 examination confirmed positive 
McMurray's sign for meniscal injury and positive effusion. An 
MRI study indicated the meniscal tear in several areas and 
trace joint effusion. A few months later, a VA orthopedist 
recommended right knee arthroscopic surgery to treat the 
mechanical symptoms the veteran experienced. These findings 
sufficiently demonstrate the requirements under Diagnostic 
Code 5258 for a 20 percent rating for dislocation of the 
semilunar cartilage with frequent episodes of locking, pain 
and joint effusion. 

Hence, a separate compensable rating should be assigned for 
right knee dislocated cartilage, since the January 26, 2007 
date of the VA examination that established this component of 
the veteran's service-connected disability.

C.	Extraschedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the veteran         has not shown that her service-
connected bilateral pes planus or right knee disorder have 
caused her marked interference with employment, meaning above 
and beyond that contemplated by the current schedular rating. 
The January 2007 VA examination reports in this case indicate 
that she remained employed on a full-time basis, and while 
the veteran has described instances of having had 
symptomatology in an occupational setting, these 
manifestations have already been considered in assigning the 
present schedular evaluations. See 38 C.F.R. § 4.1; Van Hoose 
v. Brown, 4 Vet. App. 361 (1993). The above service-connected 
disabilities also have not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).
For these reasons, the Board is denying the claim for an 
increased initial rating for bilateral pes planus, but 
granting a separate 20 percent rating for right knee 
dislocation of the semilunar cartilage. This award of 
benefits constitutes a staged rating for the veteran's right 
knee disorder based upon an incremental increase in severity 
since the effective date that service connection was granted. 
Fenderson,   12 Vet. App. at 125-26. To the extent the 
veteran is seeking any further increase in the current level 
of disability compensation, the preponderance of the evidence 
is unfavorable, and the benefit-of-the-doubt doctrine is not 
applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for chronic headaches is granted.

Service connection for degenerative joint disease of the 
spine, to include a cervical spine disorder, is denied.

An initial rating higher than 30 percent for bilateral pes 
planus is denied.

An initial rating higher than 10 percent for patellofemoral 
syndrome, right knee based on orthopedic impairment, is 
denied.

A separate 20 percent rating for a right knee disorder based 
on dislocation of the semilunar cartilage is granted, subject 
to the law and regulations governing the payment of VA 
compensation benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


